Citation Nr: 0210991	
Decision Date: 08/30/02    Archive Date: 09/05/02

DOCKET NO.  99-19 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for chronic obstructive 
pulmonary disease (COPD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hallie E. Brokowsky, Associate Counsel



INTRODUCTION

The veteran had active service from February 1944 to March 
1946.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which denied the benefit 
sought on appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained.

2.  There is no medical evidence of COPD during service.

3.  The veteran's current COPD is not causally or 
etiologically related to the veteran's active service.


CONCLUSION OF LAW

COPD was neither incurred in nor aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103A, 5107(b) (West 
1991 & Supp. 2001); 66 Fed. Reg. 45,630-32 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.159); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, in November 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all claims for VA benefits and provides, among 
other things, that the VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim for benefits under laws administered by the VA.  The 
VCAA also requires the VA to assist a claimant in obtaining 
that evidence.  See 38 U.S.C.A. §§ 5103, 5103A (West Supp. 
2001); 66 Fed. Reg. 45, 630 (Aug. 29, 2001) (to be codified 
at 38 C.F.R. § 3.159).

First, the VA has a duty under the VCAA to notify the veteran 
and his representative of any information and evidence needed 
to substantiate and complete his claim.  The rating decision, 
the statement of the case, and the supplemental statement of 
the case issued in connection with the veteran's appeal, as 
well as additional correspondence to the veteran, have 
notified him of the evidence considered, the pertinent laws 
and regulations, and the reason that his claim was denied.  
Under the circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.

Second, the VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  In this 
regard, the veteran's service medical records, as well as 
private and VA medical records have been obtained, and the 
veteran was afforded two VA examinations, including an 
examination in response to a January 2001 Board remand.  The 
veteran and his representative have not made the Board aware 
of any additional evidence that should be obtained prior to 
appellate review, and the Board is satisfied that the 
requirements under the VCAA have been met.  As such, the 
Board finds that the duty to assist was satisfied and the 
case is ready for appellate review.  See Bernard v. Brown, 4 
Vet. App. 384, 392-394 (1993).  See also VAOPGCPREC 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747) (1992). 

The veteran claims entitlement to service connection for 
COPD.  A veteran is entitled to service connection for a 
disability resulting from a disease or injury incurred in or 
aggravated in the line of duty while in the active military, 
naval, or air service.  See 38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001).  The mere fact 
of an in-service injury is not enough; there must be evidence 
of a chronic disability resulting from that injury.  If there 
is no evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303 (b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.

The evidence of record consists of the veteran's service 
medical records, private medical records, VA medical records, 
and two VA examination reports.

The veteran's service medical records show that veteran was 
treated for a cough and cold in March 1944 and sinusitis in 
May 1944.  The records also show that he was treated for 
atypical primary pneumonia of the middle lobe of the right 
lung in January 1945 following complaints of headaches, 
chills, nasal congestion, and cough.  According to his 
treatment records, examination upon admission showed moderate 
congestion of the nasal mucosa with mucopurulent crusting and 
a slightly congested throat.  His lungs were clear and 
cardiovascular examination was negative.  The treatment 
records also indicated that the veteran had a normal to low-
grade temperature during his 14-day hospitalization, and that 
the diagnosis of pneumonia was obtained following an x-ray.  
The x-ray showed atypical pneumonia of the right middle lung, 
and the remainder of the lung fields were clear.  Healed 
primary tuberculosis of the hilar areas was noted.  A repeat 
x-ray at discharge from the hospital showed complete 
absorption of pneumonic exudate previously present in the 
right lower lung and a March 1945 x-ray showed a normal heart 
and lungs.  The provider noted that the veteran was 
asymptomatic at the end of his hospitalization, was 
"cured," and was returned to full duty.

Service medical records also show that the veteran was 
treated for acute nasopharyngitis in March 1945, which was 
considered "cured."  According to the clinical records, the 
veteran had complained of nasal stuffiness, headache, chills 
and fever, and general malaise.  Examination showed moderate 
congestion and inflammation of the nasopharynx.  His 
cardiovascular system and lungs were found to be normal.  

In addition, service medical records indicate that the 
veteran was hospitalized for acute hepatitis, which was 
diagnosed in February 1945 and considered "cured" in April 
1945.  Treatment notes indicated that the veteran was not 
jaundiced, except for one day.  He was discharged to full 
duty.

The veteran's separation examination report, dated March 1946 
shows that examination of the veteran's lungs and 
cardiovascular system was normal.  Hospitalization for yellow 
jaundice and pneumonia was noted.

VA medical records dated September 1998 show that the veteran 
complained of increased shortness of breath upon exertion, 
which was steadily worsening.  He denied having a cough.  A 
15-pack year history of smoking was noted.  Examination of 
the chest showed some mild wheezing with forced respiration, 
right greater than left.  Chest x-ray showed a mildly 
enlarged heart, an atherosclerotic aorta, and normal 
pulmonary vascularity.  A nodular density was seen at the 
base of the left lung in the posterior-anterior view, which 
was not seen on lateral projection.  There was no evidence of 
active pulmonary infiltrates.  The diagnoses were mild 
cardiomegaly, with atherosclerotic aorta and COPD.

The veteran was first afforded a VA examination in November 
1998.  According to the report, the veteran reported that he 
was hospitalized while in service following a trip from 
Washington state to Honolulu aboard a recently repaired and 
painted ship, wherein he developed a 104-degree temperature.  
He further reported that he was hospitalized for 16 weeks, 
due to his temperature and jaundice, which was diagnosed as 
hepatitis, and that he was put on light duty until his 
discharge.  He complained of severe shortness of breath, and 
related that he smoked until 1975 and had a heart attack with 
triple bypass earlier in the year.  Examination was 
essentially normal, except for decreased breath sounds over 
the lungs and elevated blood pressure.  The diagnosis was 
COPD with restrictive lung disease and left ventricular 
hypertrophy.

A private radiology report dated August 1999 indicates that a 
chest x-ray was negative for air space disease or pulmonary 
disease.  

An October 1999 treatment note from a physician's assistant 
at Bowen Primary and Urgent Care states that the veteran 
complained of an occasionally productive cough and shortness 
of breath. The diagnoses were upper respiratory infection, 
COPD, and coronary artery disease. 

A February 2000 treatment note from a physician's assistant 
at Bowen Primary and Urgent Care shows that the veteran 
complained of a productive cough and post-nasal drip, but 
denied fever, difficulty breathing at night, and chest pain.  
He reported shortness of breath while climbing the stairs.  
The diagnoses were sinusitis with possible bronchitis and a 
history of COPD and coronary artery disease.  An April 2000 
treatment note indicates that the veteran complained of 
fatigue, weakness, and shortness of breath.  The diagnosis 
was bradycardia with fatigue.

A May 2000 examination by Dr. Bowen indicates that the 
veteran reported a history of hypertension, coronary artery 
disease with myocardial infarction, and "lung disease."  
Respiratory examination showed shortness of breath, but 
breath sounds were equal bilaterally, without crackles, rubs, 
wheezes, or dullness to percussion.  Cardiovascular 
examination was negative for murmurs, rubs, clicks, and 
gallops. 

August 2000 and November 2000 treatment notes from Dr. Bowen 
show diagnoses of hypertension under good control and 
coronary artery disease without evidence of a recurrence of 
angina pectoris.

A May 2001 physical examination by Bowen Primary and Urgent 
Care shows that the veteran complained of significant 
shortness of breath with moderate exercise.  A history of 
coronary artery disease, status-post myocardial infarction in 
October 1998, as well as a history of hypertension and an 
undesignated lung disease were noted.  Respiratory 
examination was positive for exertional shortness of breath, 
without known asthma, emphysema, cough, sputum production, or 
hemoptysis.  Breath sounds were equal bilaterally, without 
crackles, rubs, or wheezes.  There was no dullness to 
percussion.  Cardiovascular examination was negative for 
murmurs, clicks, rubs, or gallops.  The diagnoses were 
coronary artery disease, status-post myocardial infarction 
and coronary artery bypass, exertional shortness of breath, 
hypertension, and hypercholesterolemia.  

A May 2001 treatment record from Hickory Cardiology 
Associates indicates that an echocardiogram revealed mildly 
reduced left ventricular performance with global hypokinesis 
accompanied by valvular insufficiency.  The diagnoses were 
moderately severe mitral leakage/regurgitation and congestive 
heart failure.

A June 2001 report of a pulmonary function test indicates 
that the veteran had spirometry with mildly decreased forced 
vital capacity (FVC), moderately decreased forced expiratory 
capacity (FEC), and lung volumes within normal total lung 
capacity.  Respiratory volume was increased and there was a 
mild decrease in diffusing capacity.  The impression was 
spirometry with moderate obstruction and decreased forced 
vital capacity, secondary to air trapping and lung volumes 
with air trapping.

A June 2001 follow-up note from Dr. Bowen indicates that a 
pulmonary function test showed moderate emphysema and that an 
echocardiogram showed a moderately severe mitral 
regurgitation with an ejection fraction of 45 percent.  The 
diagnoses were mitral regurgitation, congestive heart 
failure, COPD, and hypertension.  

A July 2001 exercise stress test by Hickory Cardiology was 
clinically negative, but the examining provider noted that, 
at baseline, there was marked left ventricular hypertrophy 
and increased voltage, rendering it non-diagnostic.  A report 
from a nuclear stress test showed an impression of an 
abnormal dual isotope nuclear stress test with a previous 
true apical infarct extending into the inferoapex, a minute 
degree of peri-infarct ischemia at the distal borders of the 
anterior and inferior walls, and global hypokinesis in all 
segments with the exception of the lateral wall.  The gated 
ejection fraction was noted as being 37 percent.

A July 2001 letter from D. Luney, M.D. states that the 
veteran had symptoms of exertional dyspnea, without symptoms 
of volume overload or significant rhythm disturbances.  He 
noted that an echocardiogram showed enlargement of the 
veteran's left ventricle decreasing his left ventricular 
function with moderate mitral and aortic insufficiencies, as 
well as left atrial enlargement and mild pulmonary 
hypertension.  He also opined that the veteran's dyspnea was 
multifactorial "in that his mitral regurgitation and aortic 
insufficiency are most likely secondary problems" because 
the veteran "lost left ventricular structure due to his 
anterior infarct and as such . . . lost valve function."

A July 2001 follow-up treatment note from Dr. Bowen shows 
that the veteran had  mitral regurgitation with an injection 
fraction of 45 percent.   Dr. Bowen indicated that the 
veteran did not have overt wheezing, but did have moderate 
COPD upon pulmonary function testing.  

The veteran was afforded a second VA examination in December 
2001, in accordance with the Board's January 2001 remand.  
According to the report, the examiner reviewed the veteran's 
claims file and the remand instructions prior to his 
examination of the veteran.  The veteran reported a history 
of a productive cough, usually in the morning, with a small 
amount of phlegm.  He also reported episodes of hemoptysis 
and shortness of breath after walking 75 feet.  He stated 
that his shortness of breath and dyspnea on exertion began 
about 12 years earlier, but has increased since he had a 
heart attack and underwent three-vessel coronary artery 
bypass grafting.  He denied a history of asthma or oxygen 
use, but stated that he had used metered-dose inhalers, which 
he was unable to tolerate.  He related that he saw his 
physician every four to six months for treatment.  The 
veteran also reported that he had a history of right-sided 
pneumonia and hepatitis in 1945, and that a 1945 chest x-ray 
showed healed pulmonary tuberculosis.  The veteran denied a 
history of having had pulmonary tuberculosis or even knowing 
that he had tuberculosis.  He related that he smoked a pack 
of cigarettes per day for about 40 years and that he thought 
that he was exposed to asbestos and lead paint on a ship in 
1945, prior to developing nasopharyngitis and pneumonia.  He 
also stated that the had bronchitis several times in the past 
three years, which required antibiotic treatment, but that he 
was not taking any medication for his lungs.  Examination of 
the veteran's chest showed scattered rhonchi and wheezes at 
the bases.  He had increased diameter of the chest with some 
barrel-chestedness noted.  There was no evidence of cor 
pulmonale or right ventricular hypertrophy.  There was also 
no evidence of a disorder underlying the veteran's 
restrictive lung disease.  The diagnosis was COPD.  The 
examiner noted that the examination was negative for evidence 
of asbestos or lead poisoning, as was a review of the 
veteran's medical records.

In a February 2002 addendum to the VA examination, the 
examiner indicated that it was "not likely that the 
[veteran's] COPD originated in service."  He also indicated 
that there was no evidence of asbestos or lead based disease 
in his examination, and that "there is no connection between 
[any] asbestos exposure and/or lead exposure and the 
[veteran's] COPD . . . ."

Based on the foregoing medical evidence and the entire 
record, the Board finds that the preponderance of the 
evidence is against a claim for service connection for COPD.  
See 38 U.S.C.A. § 1110 (an award of service connection 
requires that the veteran have a disability as a result of a 
disease or injury incurred during active service).  The Board 
acknowledges that the veteran's service medical records 
indicate that the veteran was treated for nasopharyngitis and 
pneumonia while in service.  Nonetheless, the veteran's 
service medical records indicate that the veteran was treated 
for and "cured" of these illnesses, without any residuals.  
In addition, the veteran indicated that his symptoms, 
including shortness of breath, did not begin until 
approximately 1989, nearly forty five years after his in-
service pneumonia, and treatment records do not reflect a 
diagnosis of COPD until 1998, over fifty years since his 
discharge from service.  See Savage, supra.  Likewise, the 
December 2001 VA examination and February 2002 addendum 
clearly indicate that the veteran's current COPD is unrelated 
to his service.  Likewise, the Board notes that none of the 
veteran's treatment records correlate the veteran's COPD to 
his service.  Similarly, private medical records from Dr. 
Luney appear to associate the veteran's symptomatology with 
his cardiovascular disease.   Furthermore, while the veteran 
contends that he was exposed to asbestos and lead paint in 
service, and that this exposure caused his COPD, the Board 
observes that, even if the veteran had such exposure, there 
is no evidence of a current related disease.  In this regard, 
the Board points out that the veteran's service medical 
records were negative for evidence of such exposure and that 
the current VA examination was negative for evidence of 
asbestos or lead diseases.  The only evidence linking the 
veteran's COPD to his active service is the veteran's 
statements.  As such, a causal link between the veteran's 
COPD and his service has not been established, because the 
veteran is a layperson without medical training or expertise, 
and his contentions do not constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992) (holding that lay persons are not competent to offer 
medical opinions or evidence of causation, as it requires 
medical knowledge).  Thus, the Board finds that the opinion 
provided by the VA examiner, which was based on an 
examination of the veteran, consideration of the veteran's 
assertions and history, and a review of the prior evidence of 
record, to be persuasive.  Accordingly, without medical 
evidence of a causal link between the veteran's service and 
his COPD, the Board finds that the veteran is not entitled to 
service connection for COPD.  See 38 C.F.R. § 3.303(a) 
(service connection requires that the facts "affirmatively 
[show] inception or aggravation . . . .").

Therefore, the Board finds that the preponderance of the 
evidence weighs against the veteran's claim of service 
connection for COPD.  As there is not an approximate balance 
of positive and negative evidence regarding the merits of the 
veteran's claim that would give rise to a reasonable doubt in 
favor of the veteran, the provisions of 38 U.S.C.A. 
§ 5107(b), as amended, are not applicable, and the appeal is 
denied.



ORDER

Service connection for COPD is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

